Name: Commission Regulation (EEC) No 3252/92 of 9 November 1992 amending Regulation (EEC) No 3062/92 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  animal product;  distributive trades;  trade policy
 Date Published: nan

 No L 324/20 Official Journal of the European Communities 10. 11 . 92 COMMISSION REGULATION (EEC) No 3252/92 of 9 November 1992 amending Regulation (EEC) No 3062/92 adopting exceptional support measures for the market in pigmeat in the Netherlands HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3062/92 is hereby amended as follows : 1 . the last sentence of the second subparagraph of Article 1 ( 1 ) is deleted ; 2. the Annex is replaced by the Annex hereto ; 3. the following Article is inserted : 'Article 4a The Netherlands authorities shall adopt all measures necessary to ensure compliance with the provisions of this Regulation and in particular with the second subparagraph of Article 1 ( 1 ) thereof.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Article 20 thereof, Whereas, on account of an outbreak of swine vesicular disease in a production region of the Netherlands, excep ­ tional measures to support the market in pigmeat were adopted for that Member State by Commission Regula ­ tion (EEC) No 3062/92 (3) ; Whereas, in the light of initial experience gained, the system of aid for private storage introduced by Regulation (EEC) No 3062/92 should be improved to make sure the measure is effective by ensuring that large numbers of producers and operators participate ; whereas the aid must be increased to that end ; Whereas provision should be made for the Netherlands authorities to adopt all necessary control and surveillance measures ; Whereas the increased aid should apply from 30 October 1992 so that operators do not defer submitting their private-storage aid applications during the period between the discussion of the measure in the management committee and the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to applications lodged from 30 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p . 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 308, 24. 10. 1992, p. 13. 10 . 11 . 92 Official Journal of the European Communities No L 324/21 ANNEX (ECU/tonne) Supplement CN code Products in respect of which aid is granted Aid for a storage period of one month per month per day ex 0203 Meat of domestic swine, fresh or chilled : ex 0203 11 10 Half carcases without the head, forefoot, tail, flare fat, kidney, thin skirt and spinal cord (') 260 48 1,60 ex 0203 12 11 Legs 324 55 1,82 ex 0203 1219 Shoulders 324 55 1,82 ex 0203 19 11 Fore-ends 324 55 1,82 ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump (2)(3) 324 55 1,82 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 127 42 1,40 (') The aid may be granted for half carcases presented as Wiltshire sides, i.e. without the head, cheek, chap, feet, tail , flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. 0 Loins and neck-ends may be with or without rind. (3) The quantity covered by contract may include any combination of the products mentioned.